COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Elite ER PLLC and Ronald A. Charles v. Page Southerland Page LLP

Appellate case number:    01-13-01073-CV

Trial court case number: 1033425

Trial court:              County Court at Law No. 2 of Harris County

       Appellee, Page Southerland Page, LLP, has filed a notice of bankruptcy, informing the
Court of appellant Ronald A. Charles’ petition for bankruptcy filed on February 14, 2014. See
11 U.S.C. § 362(a) (2000); TEX. R. APP. P. 8.1.
        11 U.S.C. § 362(a) provides that once a petition in bankruptcy is filed, it operates as an
automatic stay against the commencement or continuation of any judicial, administrative, or
other proceeding against the debtor. Any actions taken in violation of the automatic stay,
including judgments or other court actions, are void. Greenberg v. Fincher & Son Real Estate,
Inc., 753 S.W.2d 506, 506 (Tex. App.—Houston [1st Dist.] 1988, no writ); Wallen v. State, 667
S.W.2d 621, 623 (Tex. App.—Austin 1984, no writ). Because an appeal is a continuation of
judicial action, it is automatically stayed if it is “against the debtor.” 11 U.S.C. § 362(a);
Greenberg, 753 S.W.2d at 506. Generally, if the debtor was the plaintiff in the court below, the
stay does not apply; however, if the debtor was the defendant, as was the case here, any further
action is stayed. Marcus, Stowell & Beye Gov’t Sec., Inc. v. Jefferson Inv. Corp., 797 F.2d 227,
230 n.4 (5th Cir. 1986).
        In accordance with the Texas Rules of Appellate Procedure, the Court stays this appeal
until a party notifies the Court that reinstatement is authorized by federal law or by the
bankruptcy court and moves to reinstate the case. See TEX. R. APP. P. 8.2, 8.3. The Court will
take no further action other than to receive and hold any documents tendered during the period of
suspension. See id. It appears from the notice filed by Page Southerland Page that it intends to
file a motion to sever; however it has not filed a formal motion for severance, nor provided any
authority showing whether severance is permissible under federal law. Unless a party
successfully moves to reinstate or sever, this appeal will be an inactive case on the Court’s
docket. See TEX. R. APP. P. 8.3.
       Should no motion for severance be filed and granted, appellants Elite ER PLLC and
Ronald A. Charles are ORDERED to provide this Court with an update on bankruptcy
proceedings within 9 months of the date of this order, and each 6 months thereafter.
      It is so ORDERED.
Judge’s signature: /s/ Justice Harvey Brown
                   X Acting individually  Acting for the Court


Date: March 25, 2014